DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered. Claims 33, 34, 37, 39, 40, 48-50, 52-63 are pending in the present application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 61 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2017/0311217, hereinafter Jung).
Regarding claim 61, Jung teaches a method, comprising: 
at a cellular network (macro device 108 – FIG. 2): establishing a connection with a user equipment device (UE) via a first cell of the cellular network  wherein the first cell is a first stand-alone cell or belongs to a first cell set (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120. SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information related to the candidate small cells 104 or the UE specific cell set 106 – FIG. 2, par [0067]. “RRC signaling” indicates that macro cell device 108 and UE 120 establish an RRC connection. It is understood eNB provides at least a stand-alone cell); 
providing, to the UE via the first cell at a first time, measurement instructions and configuration information, wherein the configuration information comprises at least configuration of a second cell wherein the second cell is a second stand-alone cell or belongs to a second cell set different from the first cell set (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120… The assistance information can include PCIs, carrier frequencies, frame timing information, or a cyclic prefix (CP) length… The assistant information can further include polling resources and polling response configurations for the UE 120 to perform further operations, such as measurement – [0067]. Note: “PCIs, carrier frequencies, frame timing information” corresponds to configuration information and “polling resources and polling response configurations” corresponds to measurement instruction; and 
receiving, from the UE at a second time, an access indication via the second cell (the UE 120 can send a connection complete message to the target small cell network device 116 … the small cell network device 116 that is selected for initial access can then inform the macro cell network device 108 of the connection – par [0074]), wherein the access indication is in response to a determination by the UE to perform a cell change to the second cell at the second time in response to a measurement event triggered by at least one measurement of the second cell by the UE based on the measurement instructions (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070]).
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 34, 37, 48, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jung ( US 2019/0394698) in view of Martin et al. (US 2019/0380073, hereinafter Martin).
Regarding claim 33, Jung teaches  an apparatus (UE 120 - FIG. 2) comprising:  a processor a processing element configured to cause the UE to: 
establish a connection with a first cell of a cellular network wherein the first cell is a first stand-alone cell or belongs to a first cell set (the macro small cell network device 108 can transmit the assistant information related to the candidate small cells 104 via a dedicated RRC message – [0067]. “RRC message” indicates an RRC connection has been established between UE 120 and eNB 108. It is understood eNB provides at least a stand-alone cell.);
receive, via the first cell, measurement instructions and configuration information from the cellular network at a first time, (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120… The assistance information can include PCIs, carrier frequencies, frame timing information, or a cyclic prefix (CP) length… The assistant information can further include polling resources and polling response configurations for the UE 120 to perform further operations, such as measurement – [0067]. Note: “PCIs, carrier frequencies, frame timing information” corresponds to configuration information. “Polling resources and polling response configurations” corresponds to measurement instruction) wherein the configuration information comprises at least configuration of a second cell, wherein the second cell is a second stand-alone cell or belongs to a second cell set different from the first cell set (SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information – [0067], see also FIG. 1 for cell 104 as well as cell set 106); 
perform at least one measurement of the second cell  based on the measurement instruction (in response to receiving a polling response message, the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell – [0070]);
{determine that a measurement event has been triggered based on the at least one measurement of the second cell} 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event  (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070])
and communicate an access indication to the second cell in response to the determination to perform cell change (the UE 120 can send a connection complete message to the target small cell network device 116 – par [0074]).
Jung fails to teach 
determine that a measurement event has been triggered based on the at least one measurement of the second cell 
However, Martin teaches  determine that a measurement event has been triggered based on the at least one measurement of the second cell (par [0051], [0052]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Martin in Jung to reduce processing and power consumption (Martin, par [0061]).
Regarding claim 34, Jung in view of Martin and Jung teaches claim 33 and further teaches to cause the UE to: report the at least one measurement of the second cell to the cellular network (The UE 120 can operate to transmit measurement reports related to detected small cells, to the macro cell network device 108 – par [0020], [0104]); 
Regarding claim 37, Jung in view of Martin teaches claim 33 and further teaches further configured to cause the UE to: perform at least one additional measurement of at least one cell other than the first cell; and select a target cell based on the at least one additional measurement, wherein the second cell is selected as the target cell (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 – [0070]).
Regarding claim 48, Jung in view of Martin teaches claim 33 and Jung further teaches wherein to perform the cell change, the processor is further configured to cause the UE to: apply the configuration of the second cell (buffer component 214 of the UE 120 can, after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – Jung, par [0070]); 
	Regarding claim 55, Jung teaches a user equipment device (UE 120 - FIG. 2), comprising: a radio; and a processor operably coupled to the radio and configured to cause the UE to: 
establish a connection with a first cell of a cellular network wherein the first cell is a first stand-alone cell or belongs to a first cell set (the macro small cell network device 108 can transmit the assistant information related to the candidate small cells 104 via a dedicated RRC message – [0067]. “RRC message” indicates an RRC connection has been established between UE 120 and eNB 108. It is understood eNB provides at least a stand-alone cell);
receive, via the first cell, measurement instructions and configuration information from the cellular network at a first time, (At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120… The assistance information can include PCIs, carrier frequencies, frame timing information, or a cyclic prefix (CP) length… The assistant information can further include polling resources and polling response configurations for the UE 120 to perform further operations, such as measurement – [0067]. Note: “PCIs, carrier frequencies, frame timing information” corresponds to configuration information. “Polling resources and polling response configurations” corresponds to measurement instruction) wherein the configuration information comprises at least configuration of a second cell, wherein the second cell is a second stand-alone cell or belongs to a second cell set different from the first cell set (SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information – [0067], see also FIG. 1 for cell 104 as well as cell set 106); 
perform at least one measurement of the second cell  based on the measurement instruction (in response to receiving a polling response message, the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell – [0070]);
{determine that a measurement event has been triggered based on the at least one measurement of the second cell} 
determine to perform a cell change to the second cell at a second time, wherein the determination to perform the cell change is in response to the measurement event  (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 and cell selection parameters indicated in the SI messages… after selection of a target small cell, decode the broadcasted SI messages for a selected small cell network device 116 or small cell network device cluster 116, enabling the UE 120 to direct a connection to the selected target small cell – par [0070])
and communicate an access indication to the second cell in response to the determination to perform cell change (the UE 120 can send a connection complete message to the target small cell network device 116 – par [0074]).
Jung fails to teach 
determine that a measurement event has been triggered based on the at least one measurement of the second cell 
However, Martin teaches  determine that a measurement event has been triggered based on the at least one measurement of the second cell (par [0051], [0052]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Martin in Jung to reduce processing and power consumption (Martin, par [0061]).
Regarding claim 34, Jung in view of Martin teaches claim 33 and further teaches to cause the UE to: report the at least one measurement of the second cell to the cellular network (The UE 120 can operate to transmit measurement reports related to detected small cells, to the macro cell network device 108 – par [0020], [0104]); 
Regarding claim 56, Jung in view of Martin teaches claim 55 and further teaches further configured to cause the UE to: perform at least one additional measurement of at least one cell other than the first cell; and select a target cell based on the at least one additional measurement, wherein the second cell is selected as the target cell (the UE 120 performs cell measurements based on received SS, decodes SI messages for the UE-specific cell set 106, and selects a suitable serving cell (e.g., small cell network device 116) based on the cell measurements by the UE 120 – [0070]).

Claims 39, 49, 50, 52-54, 57, 59 and 60  are rejected under 35 U.S.C. 103 as being unpatentable over Jung  in view of Martin and further in view of Kalhan et al. (US 2014/0313969, hereinafter Kalhan).
Regarding claim 39, Jung in view of Martin and Jung but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 49, Jung in view of Martin and Jung but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication ((the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038])).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 50, Jung in view of Martin and Jung but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 52, Jung in view of Martin and Jung but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure.
However, Kalhan teaches wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 53, Jung in view of Martin and Jung but fails to teach wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 54, Jung in view of Martin and Jung but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without flushing a data buffer.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 57, Jung in view of Martin and Jung but fails to teach wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2 (L2).
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing layer 2 (L2) (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 59, Jung in view of Martin and Jung but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication ((the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 60, Jung in view of Martin and Jung but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.

Claims 62 and 63  are rejected under 35 U.S.C. 103 as being unpatentable over Jung  in view of Kalhan.
Regarding claim 62, Jung teaches claim 61 but fails to teach further comprising: transmitting, to the UE, dedicated configuration information in response to the access indication.
However, Kalhan teaches further comprising: transmitting, to the UE, dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. The second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.
Regarding claim 63, Jung and Kalhan teaches claim 62 and but Jung fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jung to reduce synchronization process.

Claims 40 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jung  in view of Martin and further in view of Lee et al. (US 2009/0156214; hereinafter Lee.)
Regarding claim 40, Jung  in view of Martin teaches claim 33 but fails to teach wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons.
However, Lee teaches wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons (par [0061], [0062], [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Lee in Jung to allow a terminal to easily distinguish between the inter-cell handover and the intra-cell handover.
Regarding claim 58, Jung  in view of Martin teaches claim 55 but fails to teach wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons.
However, Lee teaches wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons (par [0061], [0062], [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Lee in Jung to allow a terminal to easily distinguish between the inter-cell handover and the intra-cell handover.

Response to Arguments
Applicant’s arguments with respect to claims 33, 34, 37, 39, 40, 48-50, and 52-63  have been considered but are moot in view of new ground of rejection.
Jung is not cited to teach wherein the first cell is a first stand-alone cell or belongs to a first cell set. Particularly Jung teaches enB/macro cell network device 108  provides instructions to UE using RRC messages (e.g., paragraph [0067], also see FIG. 2). It is understood enB/macro cell network device 108 provides at least one cell therefore Jung teaches at least  a first stand-alone cell.
Further Jung discloses “At 212, the assistance information is communicated by the macro cell network device 108 to the UE 120… The assistance information can include PCIs, carrier frequencies, frame timing information, or a cyclic prefix (CP) length… The assistant information can further include polling resources and polling response configurations for the UE 120 to perform further operations, such as measurement” (paragraph [0067]). Jung’s elements “PCIs, carrier frequencies, frame timing information” correspond to configuration information and “polling resources and polling response configurations” correspond to measurement instruction.
Further, Jung discloses “SI of secondary serving cells (SCell), candidate small cell network devices 104 or the UE specific cell set 106, for example, can be transmitted over dedicated RRC signaling as part of assistance information” (paragraph [0067]). In other words, network devices 104 or cell set 106 corresponds to the second cell. FIG. 1 shows single cell 104 and group of cells or cell set 106 which clearly teach the claimed limitation the second cell is a second stand-alone cell or belongs to a second cell set different from the first cell set.
Therefore, the Examiner submits that Jung teaches independent claim 61 and in combination with Martin teaches independent claims 33 and 55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642